DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Invention I, Species A (Figs. 1-8) in the reply filed on May 3, 2022 is acknowledged (p. 7, first full paragraph of Applicants’ reply).  Applicants further submit that Claims 1-7 read on the elected invention/species.  Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Applicants’ election is made FINAL.  

Status of the Claims
Claims 1-20 are pending.  In response to Applicants’ election above Claims 8-20 are withdrawn leaving Claims 1-7 for examination on the merits in the U.S. non-provisional application.  


Drawings
The drawings are objected to because
			the end of the lead line of reference numeral 80 (spiral wrap of orbiting scroll/second scroll member 72) as shown in Fig. 2 designates empty space. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
A claim is objected to because of the following informality: 
		“the first and second scroll members” (Claim 5, last line) should be ‘the first scroll member and the second scroll member [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5310513 (Fain; issued on December 6, 1994) (FAIN).    
In reference to Claim 1, FAIN discloses:
		A compressor (scroll compressor 10, title, Abstract, col. 2, line 53, Figs. 1-9) comprising: 
			a shell (cylindrical hermetic shell 12, col. 2, lines 55 and 56, Figs. 1-9) defining a chamber (the interior space defined by 12); 
			a first scroll member (non-orbiting scroll member 30, col. 2, line 68 to col. 3, line 1) disposed within the chamber and including a first end plate (structure crossed by the lead line of reference numeral 102 in Fig. 1) and a first scroll wrap (structure crossed by the lead line of reference numeral 68 as shown in Fig. 2) extending therefrom; 
			a second scroll member (orbiting scroll member 72, col. 4, lines 22 and 23) disposed within the chamber and including a second end plate having a first surface (top axial surface of 72, Fig. 2), a second surface (bottom axial surface of 72 in Fig. 2), and an oil passage (upper portion of 216 positioned at the end of the lead line of reference numeral 216 in Fig. 2), the first surface having a second scroll wrap (another structure crossed by the lead line of reference numeral 68 in Fig. 2) meshingly engaging the first scroll wrap to define fluid pockets therebetween (Fig. 2), the second surface opposite the first surface and including an oil slot (enlarged bottom portion of 216 as shown in Fig. 2), the oil passage (upper portion of 216) in fluid communication with the oil slot (enlarged bottom portion of 216) and in fluid communication with one of the fluid pockets (outermost scroll inlet compressor chamber which is a suction pocket, col. 6, line 49); and 
			a bearing housing (main bearing housing 24, col. 2, lines 66 and 67) axially supporting the second scroll member (72) and cooperating with the second scroll member (72) to define an interior volume (includes the space where reference numeral 210 in Fig. 2 is positioned), 
			wherein the second scroll member (72) is movable between a first position in which lubricant in the interior volume is allowed to flow into the oil passage (upper 216) via the oil slot (enlarged bottom of 216, when 216 is overlying 210, col. 6, lines 45-57), and a second position in which lubricant in the interior volume is restricted from flowing to the oil passage (upper 216) via the oil slot (enlarged bottom of 216, when 216 during the orbiting cycle of 72 does not overlie 210).  
	In reference to Claim 2, FAIN further discloses that a diameter of the oil passage (diameter of control hole 216) is less than a thickness of the first scroll wrap (as seen in Fig. 2 the diameter of 216 is less than a relative radial thickness of the first scroll wrap of 30).  
	In reference to Claim 3, FAIN also discloses that an outlet of the oil passage (of upper 216) is positioned at an outer end of the second scroll wrap (wrap associated with 72, see Fig. 2).  
	In reference to Claim 4, FAIN further discloses that the oil passage (upper portion of 216) is in selective fluid communication with a suction pocket of the fluid pockets pockets (outermost scroll inlet compressor chamber which is a suction pocket, col. 6, lines 45-57, especially line 49).  
	In reference to Claim 5, FAIN also discloses that the interior volume is in fluid communication with the oil slot (bottom enlarged portion of 216, Fig. 2) during a selected portion of a compression cycle of the first and second scroll members (30, 72, col. 6, lines 45-57, when 216 overlies 210).  
	In reference to Claim 7, FAIN further discloses that the second scroll member (72) includes a hub (structure crossed by the lead line of reference numeral 164 in Fig. 2) extending from the second surface of the second end plate (of 72), and wherein the hub (structure crossed by the lead line of reference numeral 164 in Fig. 2) and the bearing housing (lower bearing housing 20 and main bearing housing 24, in combination, col. 2, lines 66 and 67) cooperate to define the interior volume, the oil slot (enlarged bottom of 216, Fig. 2) and the oil passage (upper portion of 216 in Fig. 2) are positioned radially outwardly relative to the hub (structure crossed by the lead line of reference numeral 164 in Fig. 2).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0224990 (Shiibayashi et al.; published on September 6, 2012) (SHIIBAYASHI).    
	In reference to Claim 1, SHIIBAYASHI discloses:  	
		A compressor (helium enclosed scroll compressor 100, title, Abstract, ¶ 0029, line 2, Figs. 1-10) comprising: 
			a shell (enclosed vessel 1, ¶ 0030, line 4, Fig. 1) defining a chamber (space interior to 1); 
			a first scroll member (stationary scroll 5, ¶ 0031, line 1) disposed within the chamber (space interior to 1) and including a first end plate (panel 5a, ¶ 0031, line 2) and a first scroll wrap (spiral wrap 5b, ¶ 0031, line 2) extending therefrom; 
			a second scroll member (orbiting scroll 6, ¶ 0031, line 3) disposed within the chamber (space interior to 1) and including a second end plate (panel 6a, ¶ 0031, line 4) having a first surface (upper axial surface of 6a), a second surface (lower surface of 6b), and an oil passage (upper portion of pore 6d, ¶ 0045, last three lines), the first surface having a second scroll wrap (6b) meshingly engaging the first scroll wrap (5b) to define fluid pockets (pockets of compression section 2 which includes compression chamber 8, ¶ 0031, line 1 and last five lines) therebetween, the second surface opposite the first surface and including an oil slot (bottom portion of 6d, Fig. 1), the oil passage (upper portion of 6d) in fluid communication with the oil slot (lower portion of 6d) and in fluid communication with one of the fluid pockets (includes compression chamber 8); and 
			a bearing housing (frame 7, ¶ 0037, line 1) axially supporting the second scroll member (6) and cooperating with the second scroll member (6) to define an interior volume (space 36, ¶ 0044, line 2), 
			wherein the second scroll member (6) is movable between a first position in which lubricant in the interior volume is allowed to flow into the oil passage via the oil slot (when compressor is ON upper portion of 6b supplies lubricant to the compression chamber, ¶ 0045, lines 8-13), and a second position in which lubricant in the interior volume is restricted from flowing to the oil passage via the oil slot (when scroll compressor is OFF and the compressor structures are positioned as shown in Fig. 1 prior to the scroll compressor being operated).  
	In reference to Claim 6, SHIIBAYASHI further discloses that the first scroll wrap (one of the 5b(s), Fig. 1) is positioned over the oil passage (upper portion of 6d) when the second scroll member (6) is in the first position to prevent lubricant in the oil passage (upper portion of 6d) from entering into the fluid pockets (of compression section 2, Fig. 1).  
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US10519954, US5137437, and US4596521 each show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday May 12, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746